                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                              ASHEVILLE DIVISION
                                                 1:20-cv-317-RJC

               JACOB MICHAEL RIDDLE,                    )
                                                        )
                     Plaintiff,                         )
                                                        )
                                  vs.                   )                             ORDER
                                                        )
               ANDREW M. SAUL,                          )
               Commissioner of Social Security,         )
                                                        )
                     Defendant.                         )
               ________________________________________ )

                       THIS MATTER is before the Court sua sponte. Plaintiff filed this action against

               Defendant on November 6, 2020. (Doc. No. 1). However, Plaintiff’s Complaint was not

               accompanied by either a filing fee or an in forma pauperis application. The Court has attempted

               to contact Plaintiff to correct the error, but all attempts to contact Plaintiff have been

               unsuccessful.

                       THEREFORE, Plaintiff is hereby notified that he shall have 30 days from the date of

               this Order in which to correct the error. If Plaintiff fails to do so, then the case shall be dismissed

               without prejudice.




Signed: January 14, 2021




                                                                  1



                           Case 1:20-cv-00317-RJC Document 3 Filed 01/15/21 Page 1 of 1
